Title: From George Washington to Gilbert Simpson, 23 February 1773
From: Washington, George
To: Simpson, Gilbert



Mr Simpson
Mount Vernon Feby 23d 1773

As the Negro Fellow I bought In Alexandria will by no means consent to leave this Neighbourhood and as you did not seem Inclind to take him without I have sent a young Fellow which I bought last Spring in his room—In coming from Boston here he got Frost Bit & lost part of his Toes—which prevents his Walkg with as much activity as he otherwise would but as they are quite well, and he a good temperd quiet Fellow I dare say he will answer the purpose very well—I also send you a fine, healthy, likely young Girl which in a year or two more will be fit for any business—her principal employment hitherto has been House Work but is able, or soon will be to do any thing else.
These Negro’s along with the one you carry out had better be valued by the same Appraisers; for the Cost of them is nothing to the purpose as I bought them with my own Money & for ready Cash no ways Connected till Appraisd with our joint Interest I have wrote to Mr Craven Peyton to act in my behalf, you and he therefore may agree on proper Persons to appraise these Negros but your Waggon-Horses—& other things which have not a regular and fix’d value of themselves.
Inclose you have a List of such Articles as are furnishd from my own Store & Smiths Shop—the prices affixd are as low as I could buy at in any of the Stores for ready Cash—Lund Washington who is now going up to Alexandria will Inclose you an Acct of what things he will get there with the prices of each respective Article all of which I hope will not only get safe to your hands, but safe to the Land of Promise; for which the

Sooner you Imbark After the Weather will permit the Better as you will have more of the Spring before you to prepare for the Summers Crop.
I have wrote to Captn Crawford to assist you with any thing you may want and I will see him paid—Vole. Crawford I am perswaded will also aid you in any matters in his power and I would advise you to lay in your Provision of Corn &ca upon your first getting out as it is more than probable the prices of them will Increase as the Spring advances.
Let me have a List of all the Articles you furnish with the sevl Prices annexd that I may be acquainted with our respective advances and be enabled thereby to state the Accounts. I do not recollect any thing more at present to add except in general to advise you to look beyond a year or two & not suffer any present or immediate convenience in clearing Land or doing other things to break in upon any regular or settled Plan which may be beneficial hereafter—for this reason it is I would recommend it to you to examine the Land well & begin to Build & clear in that part of it which is most likely to answer the general end & design of your going there—so in like manner concerning your Houses letting those you do Build be good of their kind and in the end you will find them Cheapest. I heartily wish you your health, and success and am Yr Friend & Servt

Go: Washington

